
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.8.4


VENOCO, INC.
AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN


Notice of Stock Award

        You have been granted a right to acquire restricted Common Stock of the
Company (the "Stock Award"), subject to the terms and conditions of this Notice
of Stock Award (the "Notice"), the Venoco, Inc. Amended and Restated 2005 Stock
Incentive Plan (the "Plan"), and the Stock Award Agreement (the "Agreement")
attached hereto. Unless otherwise defined herein, all terms used in this Notice
that are defined in the Plan shall have the meaning as defined in the Plan.

Name and Address of Participant:    
Total Number of Shares of Common Stock Granted (the "Shares"):
 
 
Purchase Price Per Share:
 
 
Fair Market Value Per Share:
 
 
Date of Grant:
 
 
Vesting Schedule:
 
Subject to the Participant's Continuous Service and other limitations set forth
in this Notice, the Agreement and the Plan, the Shares shall vest in accordance
with the terms set forth in Exhibit A to the Agreement. Notwithstanding the
foregoing, if the Participant's Continuous Service is terminated by: (i) the
Company for reasons other than cause or "Misconduct" (the latter of which is
defined in the applicable employment agreement between the Participant and the
Company, if any), (ii) the Participant's death or Disability, or (iii) a Change
of Control of the Company; then the vesting of the Shares shall fully accelerate
immediately upon such date.

        By your signature and the signature of the Company's representative
below, you and the Company agree that the Shares granted are governed by the
terms and conditions of this Notice, the Agreement, and the Plan, all of which
are attached to and made a part of this document.


 
 
VENOCO, INC.
 
 
By:
 
 


--------------------------------------------------------------------------------

Timothy M. Marquez
Chief Executive Officer


PARTICIPANT ACKNOWLEDGMENT

        The Participant acknowledges receipt of a copy of the Agreement and the
Plan, and represents that he or she is familiar with the provisions thereof, and
hereby accepts the Shares subject to all of the terms and provisions hereof and
thereof. The Participant has reviewed this Notice, the Agreement and the Plan in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Notice, and fully understands all provisions of this Notice, the
Agreement and the Plan. The Participant

--------------------------------------------------------------------------------




hereby agrees that all questions of interpretation and administration relating
to this Notice, the Agreement and the Plan shall be resolved by the Committee.
The Participant further agrees to the venue selection in accordance with
Section 16 of the Agreement. The Participant further agrees to notify the
Company upon any change in the residence address indicated in this Notice.

        The Participant further acknowledges and fully understands that he or
she generally has the right to vote the Shares from the Date of Grant, even when
such Shares are subject to a risk of forfeiture as set forth in Section 4 of the
Agreement.

      


--------------------------------------------------------------------------------

[            ]
 
 


--------------------------------------------------------------------------------

Dated

2

--------------------------------------------------------------------------------



VENOCO, INC.
AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

Stock Award Agreement

        1.    Grant of Shares.    Subject to the terms and provisions of the
Venoco, Inc. Amended and Restated 2005 Stock Incentive Plan (the "Plan"), the
Notice of Stock Award (the "Notice"), and this Stock Award Agreement (the
"Agreement"), the Company hereby grants to the Participant named in the Notice,
the Total Number of Shares of Common Stock Granted (the "Shares"). Unless
otherwise defined herein, all terms used in this Agreement that are defined in
the Plan shall have the meaning as defined in the Plan.

        2.    Purchase Price Per Share.    If the granted Shares are subject to
a purchase price, as set forth in the Notice, the Participant shall have the
right to purchase such Shares at the specified purchase price in accordance with
such procedures as may be established by the Committee from time to time.

        3.    Vesting.    The Shares shall vest in accordance with the vesting
schedule set forth in the Notice (the "Vesting Schedule").

        4.    Risk of Forfeiture.    

        4.1    General Rule.    The Shares shall initially be subject to a risk
of forfeiture. The Participant may not transfer, assign, encumber, or otherwise
dispose of any Shares subject to a risk of forfeiture other than in accordance
with the Notice, Agreement and the Plan. If the Participant transfers any such
Shares in accordance with the terms of the Notice, Agreement and the Plan, then
this Section 4 shall apply to the transferee to the same extent as to the
transferor.

        4.2    Lapse of Risk of Forfeiture.    The risk of forfeiture shall
lapse as the Participant vests in the Shares in accordance with the Vesting
Schedule.

        4.3    Forfeiture of Shares.    The Shares subject to a risk of
forfeiture shall automatically be forfeited and immediately returned to the
Company upon the Participant's termination of Continuous Service; provided that
if any such Shares were purchased by the Participant, then upon the
Participant's termination of Continuous Service, the Company shall have the
right to repurchase such Shares at the original price paid by the Participant at
any time during the 90-day period following the date of the Participant's
termination of Continuous Service. The certificates evidencing such Shares shall
have stamped on them a special legend referring to the Company's right of
repurchase.

        4.4    Vesting if Sale Prohibited by Insider Trading Policy.    The
Company has established an insider trading policy (as such policy may be amended
from time to time, the "Policy") relative to trading while in possession of
material, undisclosed information. The Policy prohibits officers, directors,
employees, and consultants of the Company and its subsidiaries from trading in
securities of the Company during certain "Blackout Periods" as described in the
Policy. If a scheduled vesting date for Shares falls on a day during such a
Blackout Period, then the Shares that would otherwise have vested on such date
shall not vest on such date, but shall instead vest, provided the Participant
remains in Continuous Service with the Company, on the second business day after
the last day of the Blackout Period applicable to the Shares.

        5.    Transfer Restrictions.    The Shares issued to the Participant
hereunder may not be sold, transferred by gift, pledged, hypothecated, or
otherwise transferred or disposed of by the Participant prior to the date when
the Shares become vested pursuant to the Vesting Schedule. Any attempt to
transfer Shares in violation of this Section 5 shall be null and void and shall
be disregarded.

        6.    Escrow of Shares.    For purposes of facilitating the enforcement
of the provisions of this Agreement, the Participant agrees, immediately upon
receipt of the certificate(s) for the Shares, to

1

--------------------------------------------------------------------------------




deliver such certificate(s), together with an Assignment Separate from
Certificate in the form attached hereto as Exhibit B, executed in blank by the
Participant with respect to each such stock certificate, to the Secretary or
Assistant Secretary of the Company, or their designee, to hold in escrow for so
long as such Shares have not vested pursuant to the Vesting Schedule, with the
authority to take all such actions and to effectuate all such transfers and/or
releases as may be necessary or appropriate to accomplish the objectives of this
Agreement in accordance with the terms hereof. The Participant hereby
acknowledges that the appointment of the Secretary or Assistant Secretary of the
Company (or their designee) as the escrow holder hereunder with the stated
authorities is a material inducement to the Company to make this Agreement and
that such appointment is coupled with an interest and is accordingly
irrevocable. The Participant agrees that such escrow holder shall not be liable
to any party hereto (or to any other party) for any actions or omissions unless
such escrow holder is grossly negligent relative thereto. The escrow holder may
rely upon any letter, notice or other document executed by any signature
purported to be genuine and may resign at any time. Upon the vesting of Shares,
the escrow holder will, without further order or instruction, transmit to the
Participant the certificate evidencing such Shares, subject, however, to
satisfaction of any withholding obligations provided in Section 9, below.

        7.    Additional Securities.    Any securities or cash received (other
than a "Regular Dividend," as defined in Section 8, below) as the result of
ownership of the Shares (the "Additional Securities"), including, but not by way
of limitation, warrants, options and securities received as a stock dividend or
stock split, or as a result of a recapitalization or reorganization or other
similar change in the Company's capital structure, shall be retained in escrow
in the same manner and subject to the same conditions and restrictions as the
Shares with respect to which they were issued, including, without limitation,
the Vesting Schedule. The Participant shall be entitled to direct the Company to
exercise any warrant or option received as Additional Securities upon supplying
the funds necessary to do so, in which event the securities so purchased shall
constitute Additional Securities, but the Participant may not direct the Company
to sell any such warrant or option. If Additional Securities consist of a
convertible security, the Participant may exercise any conversion right, and any
securities so acquired shall constitute Additional Securities. In the event of
any change in certificates evidencing the Shares or the Additional Securities by
reason of any recapitalization, reorganization or other transaction that results
in the creation of Additional Securities, the escrow holder is authorized to
deliver to the issuer the certificates evidencing the Shares or the Additional
Securities in exchange for the certificates of the replacement securities.

        8.    Distributions.    The Company shall disburse to the Participant
all Regular Dividends with respect to the Shares and Additional Securities,
whether vested or otherwise, less any applicable withholding obligations. For
purposes of Sections 7 and 8, the term Regular Dividends means any distribution
of cash or property, other than securities that are considered to be received as
a result of a sale or exchange of the Shares for purposes of the Code.

        9.    Taxes.    

        9.1    Section 83(b) Election.    If the Participant makes a timely
election pursuant to Section 83(b) of the Code or similar provision of state law
(collectively, an "83(b) Election"), the Participant will be required to report
as taxable compensation income an amount equal to the fair market value of the
Shares when received (determined without regard to any forfeiture condition
other than a condition that that by its terms will never lapse) reduced by the
price paid for the Shares (if any). In that case, the Participant must
immediately pay the Company the amount necessary to satisfy any applicable
United States federal, state, local or non-U.S. income and employment tax
withholding obligations. If the Participant does not make a timely 83(b)
Election, the Participant will instead be taxable on the fair market value of
the shares (determined without regard to any forfeiture condition other than a
condition that that by its terms will never lapse), reduced by the price paid
for the Shares (if any), when and as the forfeiture conditions with

2

--------------------------------------------------------------------------------



respect to the Shares lapse, or, if later, when a sale of the Shares could not
subject the Participant to suit under Section 16(b) of the Securities Act of
1934. In that case, the Participant must, as Shares shall vest or at the time
withholding is otherwise required by any Applicable Law, pay the Company the
amount necessary to satisfy any applicable United States federal, state, local
or non-U.S. income and employment tax withholding obligations. In the event the
Participant determines to make an 83(b) Election (a form of which is attached
hereto as Exhibit C), the Participant hereby represents that he or she
understands (i) the contents and requirements of the 83(b) Election, (ii) the
application of Section 83(b) to the receipt of the Shares by the Participant
pursuant to this Agreement, (iii) the nature of the election to be made by the
Participant under Section 83(b), (iv) the effect and requirements of the 83(b)
Election under relevant state and local tax laws, (v) that the 83(b) Election
must be filed with the Internal Revenue Service office with which the
Participant files his or her tax return within thirty (30) days following the
date of this Agreement, and (vi) that the Participant must submit a copy of such
election to the Company and with his or her federal tax return for the calendar
year in which the date of this Agreement falls. THE PARTICIPANT IS RESPONSIBLE
FOR OBTAINING TAX ADVICE FROM THE PARTICIPANT'S OWN TAX ADVISOR CONCERNING THE
TAX CONSEQUENCES OF ACQUIRING THE SHARES AND OF MAKING, OR NOT MAKING, THE
SECTION 83(B) ELECTION. THE PARTICIPANT IS SOLELY RESPONSIBLE FOR MAKING THE
SECTION 83(B) ELECTION IF HE OR SHE CHOOSES TO DO SO.

        9.2    Tax Liability.    The Participant is ultimately liable and
responsible for all taxes owed by the Participant in connection with the grant
of the Shares, regardless of any action the Company or any Affiliate takes with
respect to any tax withholding obligations that arise in connection with the
grant of such Shares. Neither the Company nor any Affiliate makes any
representation or undertaking regarding the treatment of any tax withholding in
connection with the grant, vesting or the subsequent sale of Shares. The Company
and its Affiliates do not commit and are under no obligation to structure the
grant of the Shares to reduce or eliminate the Participant's tax liability.

        9.3    Payment of Withholding Taxes.    Prior to any event in connection
with the Shares (e.g., vesting) that the Company determines may result in any
tax withholding obligation, whether United States federal, state, local or
non-U.S., including any employment tax obligation, the Participant must arrange
for the satisfaction of the minimum amount of such tax withholding obligation in
accordance with Section 10(g) of the Plan, but only to the extent permitted by
the Committee in its sole and absolute discretion.

        10.    Stop-Transfer Notices.    In order to ensure compliance with the
restrictions on transfer set forth in this Agreement, the Notice or the Plan,
the Company may issue appropriate "stop transfer" instructions to its transfer
agent, if any, and, if the Company transfers its own securities, it may make
appropriate notations to the same effect in its own records.

        11.    Refusal to Transfer.    The Company shall not be required (i) to
transfer on its books any Shares that have been sold or otherwise transferred in
violation of any of the provisions of this Agreement or (ii) treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.

        12.    Restrictive Legends.    The certificates evidencing the Shares
and Additional Shares shall bear legends substantially equivalent to the
following:

"THE SHARES REPRESENTED BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF THAT
CERTAIN STOCK AWARD AGREEMENT BETWEEN VENOCO, INC. (THE "COMPANY") AND THE NAMED
STOCKHOLDER. THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
REPURCHASE BY THE COMPANY OR FORFEITURE ON THE TERMS SET FORTH IN, AND MAY BE
TRANSFERRED ONLY IN

3

--------------------------------------------------------------------------------



ACCORDANCE WITH SUCH AGREEMENT, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY."

        13.    Entire Agreement/Governing Law.    The Notice, this Agreement,
and the Plan constitute the entire contract between the parties hereto with
regard to the subject matter hereof. They supersede any other agreements,
representations, or understandings (whether oral or written and whether express
or implied) that relate to the subject matter hereof. These agreements are to be
construed in accordance with and governed by the internal laws of the State of
Delaware without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the internal laws of the
State of Delaware to the rights and duties of the parties. Should any provision
of this Notice or this Agreement be determined to be illegal or unenforceable,
the other provisions shall nevertheless remain effective and shall remain
enforceable.

        14.    Construction.    The captions used in the Notice and this
Agreement are inserted for convenience and shall not be deemed a part of the
Shares for construction or interpretation. Except when otherwise indicated by
the context, the singular shall include the plural and the plural shall include
the singular. Use of the term "or" is not intended to be exclusive, unless the
context clearly requires otherwise.

        15.    Administration and Interpretation.    Any question or dispute
regarding the administration or interpretation of the Notice, the Plan or this
Agreement shall be submitted by the Participant or by the Company to the
Committee. The resolution of such question or dispute by the Committee shall be
final and binding on all persons.

        16.    Venue.    The Company, the Participant and the Participant's
assignees agree that any suit, action or proceeding arising out of or related to
the Notice, the Plan or this Agreement shall be brought in the United States
District Court for the District of Colorado (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Colorado state court
in the City and County of Denver) and that all parties shall submit to the
jurisdiction of such court. The parties irrevocably waive, to the fullest extent
permitted by law, any objection the party may have to the laying of venue for
any such suit, action or proceeding brought in such court. If any one or more
provisions of this Section 16 shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

        17.    Notices.    Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon personal delivery,
upon deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

* * * * *

4

--------------------------------------------------------------------------------





QuickLinks


VENOCO, INC. AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN
